        CASE 0:20-cv-00827-ECT-TNL Doc. 127 Filed 01/27/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 In re: EpiPen Direct Purchaser Litigation       File No. 20-cv-00827 (ECT/TNL)

 THIS DOCUMENT RELATES TO:

 All Direct Purchaser Actions


                                    STIPULATION

      Plaintiffs Rochester Drug Co-Operative, Inc. and Dakota Drug, Inc. (collectively,

“Plaintiffs”) and defendants (a) Mylan, Inc. and Mylan Specialty L.P., (b) CaremarkPCS

Health, L.L.C., Caremark L.L.C., and Caremark Rx L.L.C., (c) Express Scripts, Inc., and

Medco Health Solutions, Inc., and (d) OptumRx, Inc. (collectively, “Defendants”), by and

through their undersigned counsel, hereby stipulate and agree as follows:

      WHEREAS, Plaintiffs filed their Consolidated Class Action Complaint

(“Complaint”) on August 14, 2020 (ECF No. 76);

      WHEREAS, each of the Defendants moved to dismiss and on January 15, 2021 the

Court issued a Memorandum and Order denying the motions to dismiss claims against the

above-named Defendants (the “Order”) (ECF No. 125);

      WHEREAS, pursuant to Rule 12(a)(4)(A) of the Federal Rules of Civil Procedure,

Defendants’ answers are due on January 29, 2021;

      WHEREAS, Defendants request an extension to file and serve answers to Plaintiffs’

Complaint, and have not previously requested an extension of that date;




                                             1
        CASE 0:20-cv-00827-ECT-TNL Doc. 127 Filed 01/27/21 Page 2 of 5




      NOW THEREFORE, Plaintiffs and Defendants stipulate as follows:

      1.     Defendants shall answer Plaintiffs’ Complaint on or before March 1, 2021;

and

      2.     No party will take the position that the March 1, 2021 deadline for

Defendants’ answers is grounds to delay the Rule 16 conference in this matter or the Rule

26(f) conference among the parties.

      IT IS SO STIPULATED.


 Dated: January 27, 2021

 FOR PLAINTIFFS:                               FOR DEFENDANTS:

 /s/ Andrew C. Curley                          /s/ Adam K. Levin
 David F. Sorensen                             Peter H. Walsh (MN #0388672)
 Caitlin G. Coslett                            HOGAN LOVELLS US LLP
 Andrew C. Curley                              80 South Eighth Street, Suite 1225
 BERGER MONTAGUE PC                            Minneapolis, Minnesota 55402
 1818 Market Street, Suite 3600                Telephone: (612) 402-3000
 Philadelphia, PA 19103                        Facsimile: (612) 339-5167
 (215) 875-3000                                peter.walsh@hoganlovells.com
 dsorensen@bm.net                              Adam K. Levin (pro hac vice)
 ccoslett@bm.net                               David M. Foster (pro hac vice)
 acurley@bm.net                                Justin W. Bernick (pro hac vice)
                                               Carolyn A. DeLone (pro hac vice)
 E. Michelle Drake, Bar No. 0387366            Kathryn M. Ali (pro hac vice)
 BERGER MONTAGUE PC                            HOGAN LOVELLS US LLP
 43 SE Main Street, Suite 505                  555 13th Street, NW
 Minneapolis, MN 55414                         Washington, DC 20004
 T. 612.594.5933                               Telephone: (202) 637-5600
 F. 612.584.4470                               Fax: (202) 637-5910
 emdrake@bm.net                                adam.levin@hoganlovells.com
                                               david.foster@hoganlovells.com
 Bruce E. Gerstein                             justin.bernick@hoganlovells.com
 Noah Silverman                                carrie.delone@hoganlovells.com
 GARWIN GERSTEIN & FISHER LLP                  kathryn.ali@hoganlovells.com
 88 Pine Street, 10th Floor

                                           2
       CASE 0:20-cv-00827-ECT-TNL Doc. 127 Filed 01/27/21 Page 3 of 5




New York, NY 10005
(212) 398-0055                           Counsel for the Mylan Defendants
bgerstein@garwingerstein.com
nsilverman@garwingerstein.com
                                         /s/ John W. Ursu
Interim Co-Lead Counsel                  John W. Ursu, #032257X
                                         Isaac B. Hall, #0395398
for the Direct Purchaser Class
                                         FAEGRE DRINKER BIDDLE & REATH
                                         LLP
                                         2200 Wells Fargo Center
                                         90 South Seventh Street
                                         Minneapolis, MN 55402
                                         Telephone: (612) 766-7000
                                         john.ursu@faegredrinker.com
                                         isaac.hall@faegredrinker.com

                                         Counsel for the CVS Caremark Defendants




                                     3
CASE 0:20-cv-00827-ECT-TNL Doc. 127 Filed 01/27/21 Page 4 of 5




                                  /s/ Donald G. Heeman
                                  Donald G. Heeman, #286023
                                  Jessica J. Nelson, #347358
                                  Randi J. Winter, #391354
                                  SPENCER FANE LLP
                                  100 South Fifth Street, Suite 2500
                                  Minneapolis, Minnesota 55402
                                  Telephone: (612) 268-7000
                                  Facsimile: (612) 268-7001
                                  dheeman@spencerfane.com
                                  jnelson@spencerfane.com
                                  rwinter@spencerfane.com

                                  Michael J. Lyle (pro hac vice)
                                  Eric C. Lyttle (pro hac vice)
                                  Jonathan G. Cooper (pro hac vice)
                                  Carolyn L. Hart (pro hac vice)
                                  QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP
                                  1300 I Street NW, Suite 900
                                  Washington, District of Columbia 20005
                                  Telephone: (202) 538-8000
                                  Facsimile: (202) 538-8100
                                  mikelyle@quinnemanuel.com
                                  ericlyttle@quinnemanuel.com
                                  jonathancooper@quinnemanuel.com
                                  carolynhart@quinnemanuel.com

                                  Counsel for the Express Scripts
                                  Defendants


                                  /s/ Kadee J. Anderson
                                  Kadee J. Anderson (MN 0389902)
                                  Andrew J. Glasnovich (MN 0398366)
                                  STINSON LLP
                                  50 South Sixth Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Phone: (612)335-1500
                                  E-mail: kadee.anderson@stinson.com
                                  E-mail: drew.glasnovich@stinson.com

                                  AND

                              4
CASE 0:20-cv-00827-ECT-TNL Doc. 127 Filed 01/27/21 Page 5 of 5




                                  Brian D. Boone (Pro Hac Vice)
                                  ALSTON & BIRD LLP
                                  Bank of America Plaza
                                  101 South Tryon Street, Suite 4000
                                  Charlotte, NC 29280-400
                                  704-444-1000
                                  brian.boone@alston.com

                                  Elizabeth Broadway Brown (Pro Hac
                                  Vice)
                                  D. Andrew Hatchett (Pro Hac Vice)
                                  Bradley D. Harder (Pro Hac Vice)
                                  ALSTON & BIRD LLP
                                  One Atlantic Center
                                  1201 West Peachtree Street
                                  Atlanta, GA 30309-3424
                                  404-881-7000
                                  liz.brown@alston.com
                                  andrew.hatchett@alston.com
                                  bradley.harder@alston.com

                                  Counsel for Optum




                              5
